Citation Nr: 1509511	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  10-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for right knee disorder.

2.  Entitlement to an initial rating in excess of 10 percent for a lumbosacral sprain.

3.  Entitlement to an initial rating in excess of 10 percent for chronic scrotal and inguinal pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to April 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO granted service connection for a lumbosacral sprain and chronic scrotal and inguinal pain and assigned separate 10 evaluations effective from April 2, 2008.  The RO also denied service connection for a right knee disorder.

The Veteran was scheduled for a hearing before the Board in November 2012; however, he failed to report for that proceeding.  He has not requested that the hearing be rescheduled, nor has he provided good cause.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.704(d) (2014).

The Virtual VA and Virtual Benefits Management System (VBMS) electronic claims files contain the February 2015 written brief presentation submitted by the Veteran's representative and VA treatment records dated from July 2010 to February 2012 that were reviewed in a March 2012 supplemental statement of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required for the issue of service connection for a right knee disorder to obtain an additional VA examination and medical opinion.  

A December 2003 entrance examination report did not note any abnormalities of the lower extremities.  Where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service, the Veteran is presumed to have been in sound condition. See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The Board acknowledges that, on the December 2003 report of medical history, the Veteran reported a right knee fracture at the age of 10.  Nevertheless, a right knee disability was not noted upon examination.  Therefore, the Veteran is presumed to have been in sound condition.  

Review of the Veteran's service personnel records, to include his DD Form 214, show that his military occupational specialty (MOS) was health care specialist and flight medic.  He also received the parachutist badge.  At a September 2009 Decision Review Officer hearing, the Veteran testified that his right knee worsened on active duty due to jumping out of airplanes.  The Veteran was afforded a VA examination in April 2008 at which time he complained of a rubbing sensation, dull ache, and stiffness in his knee.  Results from the physical evaluation were positive for crepitus in the right knee; however, the VA examiner did not provide an opinion as to whether the Veteran has any current diagnosis of a right knee disorder.  Thus, an additional medical examination and medical opinion are needed to address whether the Veteran has any right knee disorder that may be related to his military service.  

A remand is also required to afford the Veteran additional VA examinations in connection with his increased evaluation claims.  The Veteran was last afforded a VA examination in connection with these claims in July 2011, which was over three years ago.  In a February 2015 written brief, the Veteran's representative specifically requested more recent examinations.  The Board also notes that the July 2011 VA examiner did not address all of the rating criteria pertinent to evaluating a disability with genitourinary dysfunction, and VA treatment records document additional complaints pertaining to the right leg that could be indicative of a neurological manifestation of the spine disability.   Therefore, the Board finds that additional VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of these service-connected disabilities.

In addition, the Board notes that the claims file does not contain any treatment records dated since February 2012.  Thus, on remand, the AOJ should attempt to obtain any outstanding, relevant treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right knee disorder, lumbosacral spine disorder, and chronic scrotal and inguinal pain.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records dated since February 2012.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should note that the Veteran reported fracturing his right knee prior to service, but upon entrance, an examination of his lower extremities was normal.  Thus, he is presumed to have been sound at entrance.

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any diagnoses of a right knee disorder that have been present since the Veteran filed his claim in February 2008.  

For each diagnosis identified, the examiner should state whether the disorder clearly and unmistakably preexisted military service.  If so, he or she should state whether there was an increase in the severity of the preexisting disorder and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If the examiner determines that the current disorder did not clearly and unmistakably preexist, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, to include his duties therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbosacral sprain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's back disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

In addition, the examiner should identify and describe all neurological manifestations of the service-connected spine disability, to include any affecting his right lower extremity.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected chronic scrotal and inguinal pain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should address the rating criteria for voiding dysfunction (urine leakage, urinary frequency, and obstructed voiding) and urinary tract infections.  He or she should also identify any other additional manifestations of the disorder.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should review the examination reports and ensure that they are in compliance with this remand.  If any report is deficient in any manner, the AOJ should implement corrective procedures.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




